Citation Nr: 1828050	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-38 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether a September 1993 rating decision that denied service connection for a lumbar spine disability should be revised or reversed on the basis of clear and unmistakable error (CUE).  

2.  Entitlement to service connection for a sinus disorder. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Harner, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 1973 to July 1993.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions in March 2013 and April 2014 from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In the March 2013 rating decision, the RO declined to reverse or revise a September 1993 decision that denied service connection for a lumbar spine disability.  In the April 2014 rating decision, the RO denied service connection for a sinus disorder.  


FINDINGS OF FACT

1.  The RO denied service connection for a lumbar spine disability in a rating decision dated September 29, 1993; the Veteran did not express timely disagreement or submit new and material evidence within one year, and the decision is final. 

2.  In the September 1993 decision, the RO considered the Veteran's service treatment records and the results of a September 1993 VA examination and found that the Veteran did not have a lumbar spine disability during the period of the appeal. 

3.  The correct facts as they were known at the time of the September 1993 rating decision were before the RO, and the statutory or regulatory provisions extant at that time were correctly applied.

4.  The Veteran's current mild bilateral maxillary sinusitis was incurred in active service with a continuity of symptoms after service.    



CONCLUSIONS OF LAW

1.  A September 1993 rating decision that denied service connection for a lumbar spine disability is final.  38 U.S.C. § 7105 (b), (c) (2012); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.202, and 20.302(a) (2017).

2.  The September 29, 1993 rating decision did not contain clear and unmistakable error in adjudicating the service connection claim for a lumbar spine disability.  
38 U.S.C. § 5109A (2012); 38 C.F.R. § 3.105 (2017).

3.  Mild bilateral maxillary sinusitis was incurred in active service.  38 U.S.C. §§ 1101, 1110, 1137, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA's duties under the Veterans Claim Assistance Act of 2000 (VCAA) are not applicable for CUE claims.  See Baldwin v. Principi, 15 Vet. App. 302 (2001).  Additionally, because of the favorable outcome detailed below regarding the service connection claim for sinusitis, VA's fulfillment of its duties to notify and assist do not need to be addressed.

II. Clear and Unmistakable Error (CUE)

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104 (a). The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision or submitting new and material evidence within one year; otherwise, the decision becomes final. 38 U.S.C. § 7105 (b) and (c); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.202, and 20.302(a).

In order for a CUE claim to be valid there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell, 3 Vet. App. at 313-314.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43.

Breach of duty to assist in development of the claim cannot serve as a basis for claiming CUE. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision, which constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine whether CUE is present in a prior determination.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.  
In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The RO denied service connection for a lumbar spine disability in a rating decision dated September 29, 1993; the Veteran did not express timely disagreement or submit new and material evidence within one year, and the decision is final. 

The Veteran's CUE claim rests on a couple of very specific complaints dealing with incorrect or ignored facts.  Before discussing those complaints, the Board must note that the Veteran's contention that the VA examiner made errors is not reviewable under applicable law.  38 U.S.C. § 5109A; 38 C.F.R. § 3.105.  Error by an examiner must be appealed to the Board within a specific time after a rating decision is filed.  See 38 U.S.C. § 7105(b)(2); 38 C.F.R. § 20.201.  The adequacy of an exam is not a CUE issue.  Shockley v. West, 11 Vet. App. 208, 213 (1998).  So although the Veteran alleges the VA examiner errored by not discussing the injury after lifting a life raft, the injury after lifting patients, or anything else the Veteran feels was not included in her examination, these errors go towards the adequacy of an examination.  38 U.S.C. § 5109A; 38 C.F.R. §§ 3.105, 4.2.

The Veteran contended in an October 2014 substantive appeal that the examiner in September 1993 was not qualified and recorded false statements.  The Veteran has not provided specific evidence why the examiner was not qualified.  The Veteran contended that she reported back injuries in service were caused by lifting life rafts vice lifting patients as recorded by the examiner.  Therefore, these contentions are relevant only to the adequacy of the examination and the duty to assist which is not a basis for CUE. 

The Veteran also contends that the RO did not reference the Veteran's profile or functional changes while in service after her injury, or the RO did not address her issues regarding sitting or standing in the September 1993 decision.

There is evidence in the service treatment records (STR) of treatment for low back symptoms during service, and as mentioned by the Veteran, she was complaining of back pain well within a year of her separation from service. In the rating decision, the RO noted that the file of service treatment records were considered, and the RO cited several treatment encounters and the Veteran's reports of tail bone pain during service. The RO also considered the result of a September 1993 VA examination during which the Veteran had the opportunity to report her in-service and post-service back symptoms and dysfunction.  Therefore, the facts available in the file were considered.  After weighing the evidence of record, the RO placed probative weight on the results of the examination in which the examiner found no current lumbar spine disability.  Therefore, the Board finds that the RO did consider all facts evident in the record at the time and applied the extant law in finding that service connection was not warranted because the record did not support the existence of a current lumbar spine disability.   The Veteran's contention of error arises from a disagreement with how the facts were weighed, and the outcome was not "undebatable." 

Next the Veteran must show that without this error the outcome of her case would have manifestly changed.  Id.

The Board finds that the Veteran's CUE claim does not satisfy the second prong required to successfully demonstrate CUE.  The RO did not deny service connection because he or she was unaware of the facts mentioned by the Veteran; service connection was denied because the Veteran did not have objective evidence of a lumbar spine disability.  Service connection cannot be established without a current diagnosis or manifestations of a disability.  38 C.F.R. § 3.303.  The profile changes were shown in the service treatment records and the Veteran had the opportunity to report all physical limitations to the examiner.  Even if the examiner cited a lifting episode involving an incorrect object, this does not change the fact that the RO denied service connection based on a lack of "objective evidence of a low back or tail bone disability."  See September 2013 Rating Decision.

While the rating decision may not contain the specific facts the Veteran discusses, the service records and results of an examination were considered.   The denial of service connection was based on a very important fact- that being there was no objective diagnosis of a lumbar spine injury.  The Board finds that the September 1993 rating decision properly applied the facts to the applicable law.  Therefore, the Veteran's CUE claim is denied.

III. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).
Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

STRs demonstrate the Veteran made multiple complaints of either upper respiratory or sinus issues.  On at least two occasions the Veteran was treated with nasal spray or other remedies.  She was diagnosed with allergic sinusitis in her last visit in August 1991 and treated with nasal spray at that time. (The VA examiner in April 2014 said this was likely rhinitis since no infection was reported.)   In a June 1991 retirement physical examination, the Veteran reported a history of one to two episodes per year of sinus discomfort since 1976, and that she self-treated the symptoms with over-the -counter medications.  The examiner noted that the Veteran was asymptomatic at the time of the examination.  

The Veteran underwent a VA examination in April 2014 to assess her nasal and sinus symptoms.  The examiner concurred that that Veteran suffered from sinus issues, and specifically diagnosed her with mild bilateral maxillary sinusitis.  The examiner noted her in-service complaints for upper respiratory and sinus issues, and noted her current headaches and sinus tenderness.  The examiner concluded that her current sinusitis was not incurred in service because she did not demonstrate chronicity during service; she did not receive treatment after service, and rarely used antibiotics.  The Veteran also told the examiner she has daily congestion and clear drainage, and that she treats herself daily with Afrin OTC nasal spray.  She also describes maxillary discomfort and "sinus headaches."

The Veteran submitted her notice of disagreement (NOD) and her substantive appeal along with lay statements that explain how she had sinus issues throughout her entire period of service.  She states she was not always treated with medication but the issue was constantly present. She explained that she often did not seek medical care because of her status in the Personnel Reliability Program associated with duties involving nuclear weapons.  

The Veteran is competent to report symptoms such as headaches, congestion, and drainage.  Jandreau, 492 F.3d at 1377.  Her reporting that she experienced symptoms throughout service is consistent with her STRs which document several complaints for sinus and upper respiratory problems.  Currently she reports continued headaches, congestion, and clear drainage which are documented in her VA examination.  While the Veteran cannot self-diagnose issues between service and her VA examination she did competently report that her sinus manifestations have continued since service.  Based on the evidence the examiner diagnosed the Veteran with mild bilateral maxillary sinusitis.  In considering this diagnosis and all the evidence, and resolving all doubt in the Veteran's favor, the Board finds service connection for sinusitis is warranted.

The evidence reflects that the Veteran had an onset of nasal and sinus issues during service, treatment throughout service for those issues, continued problems after service, and a current medical diagnosis.  While there are some intercurrent causes the Board finds the evidence is in equipoise and therefore the Veteran is afforded the benefit-of-the-doubt.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  In conclusion, the Board holds that the Veteran is entitled to service connection for mild bilateral maxillary sinusitis.





ORDER

The claim for reversal or revision of a September 1993 rating decision on the basis of clear and unmistakable error is denied.

Entitlement to service connection for mild bilateral maxillary sinusitis is granted.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


